Citation Nr: 0913760	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  04-20 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for colon cancer as due to 
exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  In October 2004, the Veteran 
testified at a personal hearing in Washington, D.C., before 
the undersigned.  The Veteran has limited his appeal to the 
issue of entitlement to service connection for colon cancer 
as due to exposure to Agent Orange

In August 2007, the Board informed the Veteran that while the 
claim of entitlement to service connection for colon cancer 
was properly before the Board, that issue would not be 
adjudicated at that time.  The United States Court of Appeals 
for Veterans Claims (Court) issued a decision in Haas v. 
Nicholson, 20 Vet. App. 257 (2006) that reversed a decision 
of the Board which denied service connection for disabilities 
claimed as a result of exposure to herbicides.  

VA had disagreed with the Court's decision in Haas and sought 
to have that decision appealed to the United States Court of 
Appeals for the Federal Circuit (Federal Circuit).  

On September 21, 2006, the Secretary of Veterans Affairs 
imposed a stay at the Board on the adjudication of claims 
affected by the decision in Haas.  The specific claims 
affected by the stay include those involving claims based on 
herbicide exposure in which the only evidence of exposure is 
the receipt of the Vietnam Service Medal or service on a 
vessel off the shore of Vietnam.  In this case, the Veteran 
received the Vietnam Service Medal and had service on a 
vessel off the shore of Vietnam.

In August 2007, the Board informed the Veteran that once a 
final decision was reached on appeal in the Haas case, the 
adjudication of any cases that have been stayed would resume.

VA's Office of General Counsel advised the Board that, 
because the Court concluded in Ribaudo v. Nicholson, 21 Vet. 
App. 137, 146-47 (2007), that all claims at VA subject to the 
original Haas stay would remain stayed until a mandate was 
issued in the Federal Circuit's decision in Haas, such claims 
should not be adjudicated until a mandate was issued at the 
Federal Circuit.  Given the foregoing, the claim for service 
connection for colon cancer as due to herbicide exposure 
continued to be stayed.

In Haas v. Peake, 544 F.3d 1306 (Fed. Cir. 2008), the Federal 
Circuit reversed the Court's decision in Haas and found that 
VA's requirement that a claimant have been present within the 
land borders of Vietnam to obtain the benefit of the 
presumption of herbicide exposure was a permissible 
interpretation of the governing statute and its implementing 
regulation.  

Further, recently, the United States Supreme Court denied 
certiorari in the Haas case.  As the Ribaudo stay of Haas-
related cases is no longer in effect, and the Haas litigation 
has concluded, VA can proceed at this time with adjudication 
of pending claims that were being held pending resolution of 
the Haas litigation, including the Veteran's claim in this 
case.  


FINDINGS OF FACT

1.  The Secretary of VA has not specifically determined that 
there is a positive association between herbicide exposure 
and colon cancer.

2.  The Veteran received the Vietnam Service Medal for his 
service during the Vietnam era, but there is no evidence of 
in-country service in the Republic of Vietnam during the 
Vietnam era.

2.  Because the Veteran did not serve within the land borders 
of Vietnam or other pertinent service where herbicides were 
used, he is not presumed to have been exposed to Agent Orange 
or other herbicide agents during that time.

CONCLUSION OF LAW

Colon cancer may not be presumed to be the result of 
herbicide exposure during active military service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in April 2003 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  ).  In particular, the VCAA notification: 
(1) informed the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed the claimant about the information and evidence 
that VA will seek to provide; and (3) informed the claimant 
about the information and evidence that the claimant is 
expected to provide.  

The Federal Circuit has held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007) 
(Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

The Board also finds that a VA examination is not necessary 
to determine whether the Veteran's colon cancer is related to 
herbicide exposure, as the standards of the recent decision 
of the Court in McLendon v. Nicholson, 20 Vet. App. 79 
(2006), have not been met.  Under McLendon, VA must provide a 
medical examination in a service connection claim when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Id at 81. 

In this case, the question of direct service connection is 
not on appeal.  As set forth below, the Veteran is not 
presumed to have been exposed to herbicides during service 
and there is no competent evidence to suggest that he was so 
exposed.  Further, colon cancer is not a presumptive disorder 
for Agent Orange purposes.  In light of these findings, the 
requirements of McLendon have not been met.  Accordingly, the 
Board finds that no further action is necessary to meet the 
requirements of the VCAA or the Court.

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Competency and Credibility

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the Veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issue does not involve a simple diagnosis.  See Jandreau.  
The claimant is not competent to provide more than simple 
medical observations.  He is not competent to provide a 
complex medical opinion regarding the etiology of the claimed 
disability.  See Barr.  Thus, the Veteran's lay assertions 
are not competent or sufficient.  



Service Connection on the Basis of Exposure to Herbicides

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110; 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008).  In addition, service connection may be granted 
for a chronic disease, including a malignant tumor, if 
manifested to a compensable degree with one year following 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  The 
Veteran in this case, as noted, does not contend (and the 
record does not reflect) that his colon cancer had its onset 
in military service or within one year of discharge from 
service.  He asserts that the claimed disability which was 
diagnosed years after service is due to exposure to Agent 
Orange in service.  In this regard, a chronic, tropical, or 
prisoner-of-war related disease, or a disease associated with 
exposure to certain herbicide agents, listed in 38 C.F.R. 
§ 3.309 will be considered to have been incurred in or 
aggravated by service under the circumstances outlined in 
this section even though there is no evidence of such disease 
during the period of service.  No condition other than the 
ones listed in 38 C.F.R. § 3.309(a) will be considered 
chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 
3.307(a) (2008).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  Service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 U.S.C.A. § 
1116(a)(3) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2008); 
see also 38 C.F.R. § 3.313(a) (2008). VA has stated that 
"service in the Republic of Vietnam" includes service on 
inland waterways.  See 66 Fed. Reg. 23,166 (May 8, 2001).

If a veteran, who served in the Republic of Vietnam was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service-
connected if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), type II diabetes, and chronic lymphocytic 
leukemia.  38 C.F.R. § 3.309(e) (2008).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii) (2008).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).

Section 2 of the Agent Orange Act of 1991, Pub. L. 102-4 
(Act), codified in pertinent part at 38 U.S.C.A. §§ 1116(b) 
and (c), provides that whenever the Secretary determines, 
based on sound medical and scientific evidence, that a 
positive association (i.e., the credible evidence for the 
association is equal to or outweighs the credible evidence 
against the association) exists between exposure of humans to 
an herbicide agent and a disease, the Secretary will publish 
regulations establishing presumptive service connection for 
that disease.  If the Secretary determines that a presumption 
of service connection is not warranted, he is to publish a 
notice of that determination, including an explanation of the 
scientific basis for that determination.  The Secretary's 
determination must be based on consideration of reports of 
the National Academy of Sciences (NAS) and all other sound 
medical and scientific information and analysis available to 
the Secretary.

Although 38 U.S.C. § 1116 does not define "credible," it does 
instruct the Secretary to "take into consideration whether 
the results [of any study] are statistically significant, are 
capable of replication, and withstand peer review."  Simply 
comparing the number of studies which report a positive 
relative risk to the number of studies which report a 
negative relative risk for a particular condition is not a 
valid method for determining whether the weight of evidence 
overall supports a finding that there is or is not a positive 
association between herbicide exposure and the subsequent 
development of the particular condition.  Because of 
differences in statistical significance, confidence levels, 
control for confounding factors, bias, and other pertinent 
characteristics, some studies are clearly more credible than 
others, and the Secretary has given the more credible studies 
more weight in evaluating the overall weight of the evidence 
concerning specific diseases.  Section 3 of the Act directs 
the Secretary of VA to seek to enter into an agreement with 
the NAS to review and summarize the scientific evidence 
concerning the association between exposure to herbicides 
used in the Republic of Vietnam and each disease suspected to 
be associated with such exposure.

Claims based on Agent Orange exposure are unique in that 
entitlement, under the presumptions codified in 38 U.S.C.A. § 
1116 and 38 C.F.R. §§ 3.307 and 3.309, is based on an 
analysis of scientific evidence. Section 3 of the Agent 
Orange Act of 1991 directed the Secretary of VA to seek to 
enter into an agreement with NAS to review and summarize the 
scientific evidence concerning the association between 
exposure to herbicides used in the Republic of Vietnam and 
each disease suspected to be associated with such exposure.  
The Secretary determined, based on sound medical and 
scientific evidence, that a positive association (i.e., where 
the credible evidence for the association was equal to or 
outweighed the credible evidence against the association) 
existed between exposure to an herbicide agent and the 
disorders listed in the statute.  See 64 Fed. Reg. 59232, 
592233 (Nov. 2, 1999).

In March 2005, NAS published its sixth full report, entitled 
"Veterans and Agent Orange: Update 2004" (Update 2004). 
Consistent with prior reports of NAS, Update 2004 again found 
that there was "sufficient evidence of an association" 
between herbicide exposure and five categories of diseases in 
veterans and "limited/suggestive evidence'' of an association 
between herbicide exposure and six other categories of 
diseases in veterans.  Update 2004 also categorized certain 
health outcomes as having "inadequate/insufficient" evidence 
to determine whether they may be associated with herbicide 
exposure. The health outcomes in this category include: 
hepatobiliary (liver) cancers; bone and joint cancer; skin 
cancers; urinary bladder cancer; renal cancer; respiratory 
disorders; gastrointestinal, metabolic, and digestive 
disorders (changes in liver enzymes, lipid abnormalities, 
ulcers).  Update 2004 also concluded that two health outcomes 
fell into the "limited or suggestive evidence of no 
association" category: gastrointestinal tumors (esophagus, 
stomach, pancreas, colon, and rectum) and brain tumors.

In June 2007, the Secretary of Veterans Affairs published 
determinations regarding these diseases, based on all 
available evidence in Update 2004 and prior NAS reports. The 
Secretary determined that a positive association between 
exposure to herbicides and enumerated health outcomes, to 
include colon tumors, did not exist. The Secretary also 
reiterated that there is no positive association between 
exposure to herbicides and any other condition for which he 
has not specifically determined that a presumption of service 
connection is warranted.  See 72 Fed. Reg. 32,395 (June 12, 
2007).

Colon cancer is not among the diseases specified in 
38 U.S.C.A. § 1116(a).  Based on the provisions outlined 
above, the Secretary has determined that there is no positive 
association between herbicide exposure and the development of 
any condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  Accordingly, colon cancer may not be presumed to 
have been incurred during active military service due to 
herbicide exposure including Agent Orange exposure and 
service connection is not warranted for that claimed 
disability on that basis.

The Federal Circuit has determined that a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  In this case, the Veteran does not claim that 
colon cancer began during service or within the one year 
presumptive period, rather, he asserts that he was exposed to 
herbicides during service which resulted in the development 
of colon cancer many years later.  

The Veteran has submitted a private medical opinion in 
support of his claim.  The physician, M.A.., M.D., stated 
that the Veteran served in the Armed Forces in Vietnam during 
the Vietnam War and was exposed to several chemicals, 
defoliant mixtures, to include Agent Orange.  He opined that 
the Veteran was exposed to Agent Orange in Vietnam, likely 
through inhalation of Agent Orange or skin-absorption of the 
toxin.  The physician noted that it was well established that 
Agent Orange exposure may have lasting consequences on many 
veterans including increased cancer risk.  He indicated that 
the Veteran was diagnosed with colon cancer in September 1990 
and this disease process was terminal.  Dr. A. noted that 
studies conducted to date to prove or rule out an increased 
risk for colorectal cancer after Agent Orange exposure were 
problematic.  However, it was his opinion that colorectal 
cancer which developed within 30 years of the Veteran's Agent 
Orange exposure was most likely caused by that chemical.  

The Board notes that Dr. A. is competent to provide a medical 
opinion as he has medical expertise.  However, he relied on 
an inaccurate background in rendering his opinion.  His 
opinion was based on the premise that the Veteran served in 
Vietnam and was exposed to herbicides including Agent Orange 
in Vietnam.  However, the record does not reflect that the 
Veteran is presumed to have been exposed to herbicides.  The 
Veteran received the Vietnam Service Medal for his service 
during the Vietnam era, but he did not have in-country 
service in the Republic of Vietnam during the Vietnam era.  
The record does not show that the Veteran served within the 
land borders of Vietnam.  The Veteran himself does not 
contend that he has such service.  Rather, he asserts that he 
served aboard the Wallace L. Lind DD-703 from 
November 25, 1965 to September 24, 1968.  While serving 
aboard that vessel, the Veteran asserts that he was sprayed 
with Agent Orange and he saw Agent Orange being sprayed.  

The evidence currently of record clearly indicates the 
Veteran's destroyer served in the waters offshore of the 
Republic of Vietnam.  Military records indicate the Veteran 
served aboard the Wallace L. Lind, a destroyer, off the 
shores of Vietnam.  However, there is no indication in the 
record that the Veteran ever went ashore into the Republic of 
Vietnam.  In a 1997 opinion, the VA General Counsel held that 
service on a deep water naval vessel in waters off the shore 
of the Republic of Vietnam does not constitute service in the 
Republic of Vietnam.  See VAOPGCPREC 27-97.  A veteran must 
have actually served on land within the Republic of Vietnam 
to qualify for the presumption of exposure to herbicides.  38 
C.F.R. § 3.307(a)(6).  The fact that a veteran has been 
awarded the Vietnam Service Medal does not prove that he or 
she was "in country."  Service members who were stationed on 
ships offshore, but never set foot in-country, were sometimes 
awarded the Vietnam Service Medal.  Further, there is no 
evidence of record that the Veteran's service aboard the 
Wallace L. Lind involved travel through some of Vietnam's 
interior waterways.  As such, the Veteran is not presumed to 
have been exposed to Agent Orange or other herbicide agents.

The private medical report indicates that the Veteran was 
exposed to herbicides during service and that his colon 
cancer is etiologically related to that exposure.  As noted, 
a physician is competent to provide a medical opinion.  
However, the record does not establish that the Veteran was 
exposed to herbicide during service.  As such, any medical 
opinion based on the premise that he had such herbicide 
exposure is based on an inaccurate history.  See generally 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  The 
physician is not competent to state that the Veteran was 
exposed to herbicide during service.  His expertise is in 
medical matters and does not extend to whether the military 
used herbicides in any given area.  Rather, verification of 
such military issues is governed by the service department 
and is addressed in VA's statue and regulations, as also 
interpreted by the pertinent appellate authorities, as 
previously discussed.  In this case, there was no 
verification of Agent Orange exposure.  

The Board concludes that the record does not reflect that the 
Veteran was exposed to herbicide agents, including Agent 
Orange, during his military service.  As such, service 
connection premised on the assertion that such exposure 
resulted in colon cancer is denied.  As noted, the Veteran 
has limited his appeal to service connection for colon cancer 
based on claimed herbicide exposure.  


Conclusion

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  The preponderance is against the Veteran's 
claim, and it must be denied.


ORDER

Service connection for colon cancer as due to exposure to 
herbicides is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


